EamiltoN, Judge,
delivered the following opinion:
1. Application is made under § 5 of the Porto Rican Organic Act approved March 2,1917, by petitioner to make a sworn declaration of allegiance to the United States. It has already been *578decided by this court that this act will be construed in pari ma-teria witb the G'eneral Naturalization Law, and that the same general requirements will be exacted in the one case as the other, except so far as directly changed in the Act of March 2 in question. The point now comes up as to speaking- the English language. The petitioner admits that he is not able to speak English, as provided in the printed blank for naturalization. Is this material ?
Ordinarily it would be material, but the effect of other provisions of the Act of March 2, 1911, is to admit a million people or more to American citizenship without requiring them to speak ' English, and in point of fact in the vast majority of cases they are utterly unable to speak or understand the English language. Congress having', as it had the power, adopted this policy towards the people living in Porto Rico, it would not be according •to the ordinary rules of constructions of statutes to place a more limited interpretation upon § 5, the more particularly as the provisions of the Naturalization Law have been adopted by this court, on applications under § 5, more as a matter of inference than as resulting from express legislation. Understanding English, therefore, need not be expressed in the petition.
It would, however, lead to making the application a pure formality if the petitioner is required to sign a paper written in English without more. It seems, therefore, proper to require at the end of the petition a certificate by the official interpreter of the court that the paper has been translated into Spanish, and so read to the petitioner.
2. It seems that naturalization is divided into steps, and fees are fixed accordingly. By analogy, taking the oath of allegiance under § 5 covers steps involving an expense of $3. As the peti*579tion is to be translated for tbe petitioner before coming into court, tbis is not an expense covered by tbe salary of tbe interpreter, and be should bave and is allowed a fee of 50 cents for so doing and certifying at tbe bottom of tbe petition. Birth certificates are frequently filed with tbe petition, and under tbe practice of tbis court they also should be translated and a copy of tbe translation filed. Where tbis is necessary, tbe interpreter is authorized to make a total charge of $1, tbis to include interpreting tbe petition. A rule of court will be entered accordingly.
It is so ordered.